Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 Response to Amendments
In response to the amendments received 11/15/2021:
Claims 1-5, 9, 11, 13, 17, 20-23, 27, 29-32 and 40-44 are pending in the current application. Claims 3-4 are canceled. Claims 1-2 have been amended. Claims 42-44 are new. 
The previous prior art-based rejections are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (US 2006/0127773). 
Regarding claim 1, Kawakami teaches an electrode comprising: 
an electroactive material comprising lithium metal, or lithium is stored within the main active material layer (P15); and 
a composite protective layer, or surface coat layer (or interpreted as buffer layer) comprising particles dispersed in a polymeric binder wherein the particles comprise a lithium ion intercalating material that can include titanium oxide and graphite (P80. 84). 
Regarding claim 5, Kawakami teaches the particles have an average diameter of less than or equal to 10 microns (P82. 84). 
Regarding claim 9, Kawakami teaches the polymeric binder comprises a styrene-butadiene rubber (P75. 83. 85). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 9, 11, 13, 22-23, 27, 29-32, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Safont Sempere et al. (US 2014/0123477) in view of Kovalev et al. (US 2016/0118651) and Kawakami et al. (US 2006/0127773)
Regarding claim 1, Safont Sempere teaches an electrode comprising; 
an electroactive material comprising lithium metal 202 (P81. 93); and 
	a composite protective layer, or protective ion conductive layer 204 (P89. 93; Fig. 3). Safont Sempere teaches that the composite protective layer can be an ion conducting polymer layer that can have polymers such as polyethylene oxide and ion conducting salts (P90). 
20 (P22. 84); and a composite protective layer 30 (P22) that can have polymers such as polyethylene oxide (P57) and salts (P55), teaches using a composite protective layer comprising particles dispersed in, or embedded in, a polymeric binder (i.e. block copolymer and polyethylene oxide (P51-54)). The instant specification of the pending application teaches that block copolymers and polyethylene oxide are polymer binders (pg. 27 [16-22]).  
Kovalev teaches using a composite protective layer with particles dispersed in polymeric binder as oppose to other composite protective layers because it reduces or eliminates electrolyte depletion, has increased flexibility and high conductivity (P19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the composite protective layer of Kovalev comprising particles dispersed in a polymeric binder, in the electrode of Safont Sempere, to improve conductivity and flexibility.
Modified Safont Sempere in view of Kovalev teaches non-limiting examples of the particle and that other particles can be used not limited to other ion conductive inorganic materials and mixtures, and ceramics (P40-41). 
Modified Safont Sempere in view of Kovalev is silent in teaching the claimed particle is a lithium ion intercalating material; however, Kawakami, in a similar field of endeavor related to an electrode with a protective layer adjacent to it, wherein the protective layer comprises particles dispersed in a polymeric binder (P80-84). Kawakami teaches including particles that can intercalate lithium ions, such as titanium oxide and nanographite (graphite on a nanoscale 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the particles taught by Kawakami, or lithium ion intercalating particles such as titanium oxide, in the composite layer of modified Safont Sempere, to improve the storage capabilities of the battery. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C)
Regarding claim 2, Safont Sempere teaches an electrode comprising; 
a first electroactive material comprising a first electroactive material, wherein the first electroactive material comprises lithium metal 202 (P6. 81. 93)
a composite protective layer adjacent the first electroactive layer 204 (P89. 93; Fig. 3A) and
a second electroactive layer 206 comprising a second electroactive material (P6; Fig. 3A) adjacent the composite protective layer and positioned at a side of the composite protective layer opposite the first electroactive layer wherein the second electroactive material comprises lithium metal (P89. 93)
Safont Sempere teaches that the composite protective layer can be an ion conducting polymer layer that can have polymers such as polyethylene oxide and ion conducting salts (P90). 
20 (P22. 84); and a composite protective layer 30 (P22) that can have polymers such as polyethylene oxide (P57) and salts (P55), teaches using a composite protective layer comprising particles dispersed in, or embedded in, a polymeric binder (i.e. block copolymer and polyethylene oxide (P51-54)). Kovalev teaches non-limiting examples of the particle such as nitrides of, for example, silicon (P40). The instant specification of the pending application teaches that block copolymers and polyethylene oxide are polymer binders (pg. 27 [16-22]).  
Kovalev teaches using a composite protective layer with particles dispersed in polymeric binder as oppose to other composite protective layers because it reduces or eliminates electrolyte depletion, has increased flexibility and high conductivity (P19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the composite protective layer of Kovalev comprising particles dispersed in a polymeric binder, in the electrode of Safont Sempere, to improve conductivity and flexibility. 
Modified Safont Sempere in view of Kovalev teaches non-limiting examples of the particle and that other particles can be used not limited to other ion conductive inorganic materials and mixtures, and ceramics (P40-41). 
Modified Safont Sempere in view of Kovalev is silent in teaching the claimed particle is a lithium ion intercalating material; however, Kawakami, in a similar field of endeavor related to an electrode with a protective layer adjacent to it, wherein the protective layer comprises particles dispersed in a polymeric binder (P80-84). Kawakami teaches including particles that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the particles taught by Kawakami, or lithium ion intercalating particles such as titanium oxide, in the composite layer of modified Safont Sempere, to improve the storage capabilities of the battery. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). 
Regarding claim 5, modified Safont Sempere in view of Kawakami teaches the particles have an average diameter of less than or equal to 10 microns (P82. 84).
Regarding claim 9, modified Safont Sempere in view of Kovalev teaches the polymeric binder comprises a block copolymer (P51). 
	Regarding claim 11, modified Safont Sempere teaches an electrochemical cell (P51) comprising the electrode of claim 1, wherein the electrochemical cell comprises an electrolyte (P107). 
Modified Safont Sempere fails to teach that the polymeric binder is insoluble and/or non-swellable in the electrolyte; however, Kovalev teaches using polyethylene oxide as a polymeric 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the polymeric binder of modified Safont Sempere is non-swellable in the electrolyte, as taught by Kovalev, in order to maintain a uniform electrochemical cell.
Regarding claim 13, modified Safont Sempere in view of Kovalev teaches the composite protective layer comprises plasticizer (P51).
Regarding claim 22, modified Safont Sempere teaches the composite protective layer is adjacent a support layer, or polymer electrolyte layer (P93. 109). The polymer electrolyte is considered a support layer because it physically supports the protective layer. 
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claim 23, modified Safont Sempere teaches the composite protective layer is adjacent a separator, or an electrolyte which can function as a separator (P107). 
Regarding claim 27, modified Safont Sempere teaches that the lithium metal can be vacuum deposited with a lithium evaporator (P86). 
Claim 27 is considered product-by-process. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 29, modified Safont Sempere teaches a solid electrolyte interface layer formed upon exposure of the electrode to electrolyte (P51. 87).
Regarding claim 30, modified Safont Sempere teaches the electroactive material comprising lithium is in the form of the first electroactive layer 202 (P6. 81. 93); and wherein the structure further comprises a second layer comprising an electroactive material on a side of the composite protective structure opposite the first electroactive layer 206 (P6. 89. 93; Fig. 3A). 
Regarding claim 31, modified Safont Sempere in view of Kawakami teaches the same electroactive material, or lithium metal of the first electroactive material and the same particles as the instant specification. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 32, modified Safont Sempere in view of Kawakami teaches the same electroactive material, or lithium metal of the second electroactive material and the same particles as the instant specification. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 40, modified Safont Sempere in view of Kovalev teaches one or more of the particles 50’ are in direct contact with the electroactive material 20 (P23; Fig. 1A). 
Regarding claim 41, modified Safont Sempere in view of Kovalev teaches the composite protective layer comprises particles non-uniformly embedded, or randomly dispersed in the polymeric binder (P50). 
Regarding claim 42, modified Safont Sempere in view of Kawakami teaches including particles that with intercalate lithium (P84). Therefore, the particles of modified Safont Sempere in view of Kawakami will inherently have intercalated lithium. 
Regarding claim 43, modified Safont Sempere in view of Kawakami teaches the particles comprise nanographite, or graphite with an average particles size of 500 nm (P24. 84). 
Regarding claim 44, modified Safont Sempere in view of Kovalev and Kawakami teaches the same particles as that of the instant disclosure, such as titanium oxide. Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present
 Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Safont Sempere in view of Kovalev and Kawakami as applied to at least claim 1, and further in view of Liao et al. (US 2016/0072132).
claim 20, modified Safont Sempere teaches that an increased cell impedance indicated insufficient electrolyte, which can also lead to decreased ion conductivity (P88).
Modified Safont Sempere fails to teach the electrode with area specific impedance is less than or equal to 100 Ohm*cm2; however, Liao, in a similar field of endeavor related to protective layers for lithium electrochemical cells, teaches including additives in the electrolyte in order to reduce the impedance of the electrodes (P102). A skilled artisan would therefore seek to minimize the impedance in order to have a desired reactance and better utilization of the electrolyte. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the impedance of the electrode, as taught by Liao, such that the impedance of the electrode in modified Safont Sempere is less than or equal to 100 Ohm*cm2 in order to have a desired reactance. 
Regarding claim 21, modified Safont Sempere teaches that the composite protective layer can be electronically conductive (P89). 
Modified Safont Sempere fails to teach that the electronic conductivity of the composite protective layer or greater than or equal to 10-6 S/cm; however, Liao, in a similar field of endeavor related to protective layers for lithium electrochemical cells, teaches increasing the 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to increase the electronic conductivity, as taught by Liao, such that the electronic conductivity of the composite protective layer in modified Safont Sempere is greater than or equal to 10-6 S/cm in order to enhance the performance of the electrode. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Safont Sempere in view of Kovalev and Kawakami as applied to claim 1 above, and further in view of Sakamoto et al. (US 2015/0221917).
Regarding claim 17, modified Safont Sempere fails to teach the composite protective layer comprising boehmite; however, Sakamoto, in a similar field of endeavor related to a composite layer, or film, with a polymeric binder and particles (abstract), teaches including a boehmite as a filler in the film in order to increase heat-resistance (P16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include boehmite, as taught by Sakamoto, in the composite layer of modified Safont Sempere, to help avoid thermal shrinkage. 
Response to Arguments 
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
	Applicant argues that Uemera does not explicitly state that the particles are lithium ion intercalating materials; however, all titanium oxide is lithium ion intercalating material (i.e. as taught by Dahn et al. (US 2012/0003533)). 
Applicant argues that Uemeras teachings conflict with those of Kovalev because Kovalev desires substantially non-porous particles whereas Uemera teaches porous particles. 
Examiner respectfully disagrees. Kovalev teaches only that in certain embodiments the particles are substantially non-porous, or do not have dead space to allow undesirable species such as air to be trapped in because this will reduce ion conductivity (P45). In fact, the porosity of an intercalating material, would improve the ionic conductivity. Furthermore, this is simply one embodiment of Kovalev. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP 2123
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729